As filed with the Securities and Exchange Commission on July 30, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO/A (Amendment No. 2) Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 EXCELSIOR LASALLE PROPERTY FUND, INC. (Name of Subject Company (issuer)) EXCELSIOR LASALLE PROPERTY FUND, INC. (Offeror and Issuer) (Names of Filing Persons (identifying status as offeror, issuer or other person) Class A Common Stock, $0.01 par value per share (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) James D. Bowden Chief Executive Officer Excelsior
